          Case 3:20-mj-71399-AGT Document 6 Filed 10/05/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


  United States of America
                                                    Case No. 20-mj-71399-AGT-1 (KAW)
          v.

  ADRIAN OSCAR DURAN,                               Charging District's Case No. 20-MJ-
                                                    0084 EFB.
                 Defendant.




                         COMMITMENT TO ANOTHER DISTRICT

       The defendant has been ordered to appear in the Eastern District of California. A hearing

has been set before Judge Kimberly Mueller on November 30, 2020 at 9:00am in the Sacramento

division. The defendant is requesting court-appointed counsel.



The defendant remains in custody after the initial appearance. The defendant preserves his right
to a preliminary hearing and/or a detention hearing.

        IT IS ORDERED: The United States Marshal must transport the defendant, together
with a copy of this order, to the charging district and deliver the defendant to the United States
Marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States Attorney and the
Clerk of the Court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to
the charging district.
Dated: October 5, 2020

                                                ______________________________________
                                                KANDIS A. WESTMORE
                                                United States Magistrate Judge
